Per Curiam.
The only question is, whether the pauper had, within the spirit and meaning of the statute, executed any public annual office or charge, in the town of Sherburne^ during one whole year. (Act for the relief and settlement of the poor, sess. 36, c, 78* s. 2 1 NR, h. 279.)
*189Under the circumstances of this case, we are of opinion, that in the true sense of the statute, King cannot be considered as executing the office of constable in the town of Sherburne, after he removed his family, and went to reside in Norwich. The year was, therefore, not complete, and his last legal settlement was in Bloomfield.
Order quashed.